IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 95-20649
                            Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus,

CYPRIAN NMI MAMMAH,
                                              Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-94-CR-226-1
                       - - - - - - - - - -

                              May 16, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Cyprian    Mammah   appeals   his   convictions   for   making   false

statements and bank fraud.     18 U.S.C. §§ 1014, 1344.       He contends

that the district court abused its discretion in admitting evidence

under FED. R. EVID. 404(b).        We find no reversible error.         See

United States v. Beechum, 582 F.2d 898, 914 (5th Cir. 1978) (en

banc), cert. denied, 440 U.S. 920 (1979).

     AFFIRMED




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.